DETAILED ACTION
	Receipt of Arguments/Remarks filed on December 27 2021 is acknowledged. Claims 3-4, 14-17, 24-28 and 36 were cancelled.  Claims 1-2, 19, 22-23 and 35 were amended. Claims 1-2, 5-13, 18-23, 29-35 and 37-46 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed December 27 2021 have overcome the objections of claims 19, 20 and 22.  Firstly, it is noted that applicants correctly identified the typo in the previous office action.  The objection was over claim 20 not claim 30.  The amendments have corrected the identified issues.  
The amendments filed December 27 2021 have overcome the rejection of claims 22 and 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.  The claims have been amended to further limit.  

Claim Interpretation
Claims 1 and 2 and the claims that depend from claims 1 and 2 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  

Response to Arguments
Applicants’ arguments filed December 27 2021 have been fully considered but they are not persuasive. 
Applicants point to MPEP 2111.03 and state that the instant claims provide a formulation which consists essentially of a dissolved rapid acting insulin without zinc and a separate pharmaceutical grade polymer.  Since zinc is expressly excluded, the phrase consisting essentially does not modify the claim scope with respect to zinc.  It is 
Regarding applicants’ arguments, firstly, while Applicants refer to two different references, these references were not submitted.  The examiner cannot consider evidence not made of record.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Secondly, while the examiner agrees that the claims clearly exclude zinc, the examiner cannot agree that the claims necessarily exclude other ingredients taught in the prior art such as the bile acids.  The MPEP portion pointed to by applicants expressly states: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. (emphasis added).  The arguments presented by applicants do not establish a) what the basic and novel characteristics of Applicants invention is and b) how the addition of the bile acids affect those basic and novel characteristics.  In paragraph 0090, Yoo teaches that the bile acid may act as an adjuvant, carrier or enhancer for the solubility of certain therapeutically active agents, including but not 

Modified Rejection Based on Amendments in the reply filed on December 27 2021


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5-13, 18-19, 30, 32-34, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (USPGPUB No. 20020031558, cited in the Office action mailed on 1/19/18) in view of Bonnet-Gonnet (USPGPUB No. 20080026070, cited in the Office action mailed on 1/19/18), Armstrong et al. (Biophysical Journal, 2004, cited in the Office action mailed on September 21 2018) as evidenced by Kim et al. (US Patent No. 6284727, cited in the Office action mailed on 3/13/20) and Sprogoe et al. (USPGPUB No. 20120183616) as evidenced by Arnolds et al. (Exp Clin Endocrinol Diabetes, 2010).
Applicant Claims
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consisting essentially of a dissolved rapid acting insulin without zinc in an amount effective for treating diabetes, and a separate water-soluble pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers, and wherein when injected subcutaneously to a subject, the insulin solution  results in a lower plasma concentration of insulin in the subject at 15 minutes and a higher plasma concentration of insulin in the subject at 180 minutes, after the subcutaneous injection than plasma concentrations of insulin at the same time points provided by a corresponding insulin solution without the pharmaceutical grade polymer, as measured by enzyme-linked immunosorbent assay (ELISA).

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Yoo is directed to the preparation of aqueous clear solution dosage forms with bile acids.  Claimed is a clear aqueous solution comprising: (a) a first material selected from the group consisting of a bile acid, an aqueous soluble derivative of a bile acid, a bile acid salt, and a bile acid conjugated with an amine by an amide linkage; (b) an aqueous soluble non-starch polysaccharide; and (c) water, wherein the first material and the polysaccharide both remain in solution for all pH values of the solution within a selected range of pH values (claim 48).  The solution additionally comprises a pharmaceutically effective amount of a pharmaceutical compound and the pharmaceutical compound remains in solution (i.e dissolved) for all pH values within the selected range (50).  The pharmaceutical compound is insulin (claim 51).  The solution is in an injectable (claim 73).  The non-starch polysaccharides taught include dextran (paragraph 0081).  The molecular weight is from about 100 mass units to over 106 mass units (0.1 to 1000 kDa) (paragraph 0083). The amount of polysaccharide used is the amount needed to render the bile salt soluble (paragraph 0084).  The aqueous solution is prepared by dissolving bile acid in water to form a clear solution, adding the polysaccharide to dissolve to form a clear solution and optionally adding a pharmaceutically effective amount of a pharmaceutical compound (claim 78).  Injectable solutions are claimed (claim 73).  Claim pH ranges are from 2 to about 9 (claim 84).  The pH of insulin is 7.4-7.8 (paragraph 0090).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Yoo suggest the active is insulin and the polysaccharide is dextran, Yoo does not exemplify this embodiment.  
While Yoo teaches an injection solution comprising insulin, Yoo does not teach the inclusion of polyethylene glycol or polyvinylpyrrolidone or the release profile.  However, these deficiencies are cured by Bonnet-Gonnet.
	Bonnet-Gonnet is directed to pharmaceutical formulations for the prolonged release of active principles and their applications, especially therapeutic applications.  To ensure that the patient’s plasma concentration of therapeutic protein is close to the ideal for their treatment, the pharmaceutical formulation has to allow for the prolonged release of the therapeutic protein so as to limit the variations in plasma concentrations over time (paragraph 0005).  Recombinant human insulin is taught (example 15).  The invention is low viscosity which corresponds to a dynamic viscosity less than or equal to 1000 mPas at 20 °C and particularly preferably between 1 and 50 mPas (paragraph 0141).  The low viscosity makes the formulations of the invention easy to inject parenterally particularly by the subcutaneous route (paragraph 0143).  PO polymers taught include dextrans (paragraph 0148).  It is taught that to improve the stability the formation includes at least one stabilizer.   Stabilizers taught include polyethylene glycols and polyvinylpyrrolidone (paragraph 02226).  Taught are injectable viscosifying polymers such as polysaccharides, polyvinylpyrrolidone or polyethylene glycols (paragraph 0286).  The polymers have a molecular weight between 2000 and 100,000 g/mol  (2 kg/mol to 100 kg/mol) (claim 19). Filters of 0.8 to 0.2 microns is taught 
	While Yoo teaches molecular weights from 100 to 106 mass units, Yoo et al. is silent as to the hydrodynamic diameter.  However, this deficiency is cured by Armstrong et al.
	Armstrong et al. is directed to the hydrodynamic radii of macromolecules and their effect on red blood cell aggregation.  Table shows the molecular weight, intrinsic viscosity and hydrodynamic radius for polyethylene oxide (polyethylene glycol), dextran and albumin.  Table 1 shows for POE, PVP and dextran when the molecular weight is increased the hydrodynamic radius increases.  Since radius is half the diameter, POE with a molecular weight of 6.45 kg/mol or more, dextran with a molecular weight of 19.5 kg/mol or more, PVP with a molecular weight of 10 kg/mol or greater and albumin all have hydrodynamic radius corresponding to a hydrodynamic diameter greater than 4.5 +/- 0.5.  Also shown is that increasing the molecular weight increases the intrinsic viscosity.
	While Yoo teaches insulin, Yoo does not expressly teach a rapid acting insulin without zinc.
Sprogoe et al. is directed to a long acting insulin composition.  The desires and benefits of long acting preparations which continuously release insulin is discussed (paragraphs 0007 and 0022).  Gels by definition are a non-crosslinked, jelly-like polymer solution (paragraph 0042).  Insulin compounds include human insulin, porcine insulin or bovine insulin including insulin glulisine (paragraph 0045, 0268 and claim 12).  
Arnolds et al. teaches insulin glulisine is a zinc free composition of a fast acting insulin (abstract, page 662 introduction).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet,  Armstrong et al. and Sprogoe et al. and utilize dextran as the polysaccharides and insulin as the active in the composition of Yoo.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polysaccharides and actives as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet,  Armstrong et al. and Sprogoe et al. and utilize insulin glulisine as the insulin.  One skilled in the art would have been motivated to utilize this insulin as it is a human grade insulin which can be delivered in a prolonged manner for the treatment of diabetes as taught by Sprogoe et al.  Since Sprogoe et al. teaches the advantages of prolonged delivery, one skilled in the art would have been motivated to provide for a prolonged release of the insulin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet, Armstrong et al. and Sprogoe et al. and utilize polyethylene glycol and/or polyvinylpyrrolidone in the invention of Yoo.  One of ordinary skill in the art would have been motivated to utilize these ingredients are they are known viscosifying polymers as well as stabilizers for injectable compositions as taught by Bonnet-Gonnet.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed amount of polymer, it would have been obvious to one of ordinary skill in the art to manipulate the amount of dextran utilized in order to maintain not only the bile acid in solution but the active in solution as taught by Yoo.   Regarding the claimed amount of insulin, firstly, Yoo teaches a pharmaceutically effective amount. It would have been obvious to one of ordinary skill in the art to manipulate the amount depending on the severity of the disease. The amount of a specific ingredient in a   The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed method of making, Yoo teach mixing the polysaccharide and active to form a clear solution (i.e. dissolved).  Note: MPEP 2144.04: Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Regarding the claimed blood glucose level, Bonnet-Gonnet and Sprogoe et al. recognizes the need and desire to have prolonged release.  The prior art suggests compositions comprising the same claimed ingredients (solution of insulin and polymer).  Furthermore, Bonnet-Gonnet recognizes that polysaccharides (i.e. dextran), polyethylene glycol and polyvinylpyrrolidone are viscosifying polymers.  Kim et al. recognizes that polymers such as polyoxyethylene-polyoxypropylene copolymers and dextran provide a composition which when administered by injection allow for a plasma concentration that are sufficient to enhance insulin action for the length of time necessary to achieve sustained glycemic control (claim 1). Manipulation of the viscosity would be expected to extend the release of the active.  Regarding the claimed hydrodynamic diameter, Armstrong et al. recognizes increasing molecular weight increases the hydrodynamic radius.  Yoo and Bonnet-Gonnet teach a molecular weight which results in a hydrodynamic diameter falling within the range claimed.  Additionally, Armstrong et al. recognizes that as the molecular weight increases so does the viscosity.  Therefore, one skilled in the art would have been motivated to manipulate the molecular weight in order to achieve the desired viscosity to not only maintain the solution as taught by Yoo (see above) but also the release as a high viscosity would be expected to slow/extend the release of the active.  Manipulation of the molecular weight necessarily manipulates the hydrodynamic radius as taught by Armstrong et al.  Regarding the claimed release, Bonnet-Gonnet teaches sustained release.  The release of the active from the solution is going to be governed by the polymer.  As indicated Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).   Additionally, the claim merely states the result of the limitations in the claim (i.e. solution of insulin and polymer with a particular hydrodynamic diameter).  Regarding the claimed enzyme-linked immunosorbent assay, this limitation occurs in the product, "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Thus, it is not necessary that the prior art teach measuring by ELISA in order to render the product claim obvious.  

Claims 1-2, 5-13, 18-23, 29-30, 32-35 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Bonnet-Gonnet, Armstrong et al. as evidenced by Kim et al. and Sprogoe et al. as evidenced by Arnolds et al. applied to claims 1, 5-13, 18-19, 30, 32-34, 37-39 and 41 above in further view of Kramer et al. (US Patent No. 4908350, cited in the Office action mailed on 3/13/20).
Applicant Claims
	The instant application claims the insulin solution wherein the insulin solution comprises colloid osmotic pressure of 40, 58, or 90 mm Hg.
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consists essentially of an insulin in an amount effective for treating diabetes, and a separate pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers and is in an amount effective for providing a colloid osmotic pressure of 40 to 90 mm Hg for the insulin solution, and wherein when Electronically filed on November 15, 2019injected subcutaneously to a subject, the insulin solution provides a longer effect of insulin on maintaining a decreased blood glucose level in the subject than that provided by a corresponding insulin solution without the pharmaceutical grade polymer, as measured by a portable glucometer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoo, Bonnet-Gonnet, Sprogoe et al. and Armstrong et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Yoo is silent to the colloid osmotic pressure.  However, this deficiency is cured by Kramer et al.
	Kramer et al. is directed to hyperosmotic/hyperoncotic solutions for resuscitation of hypodynamic shock.  Small molecules will themselves gradually leak out of the blood vessels.  Larger molecules, such as colloids, will not escape from the blood vessels as easily and thus will maintain an osmotic gradient across the membranes.  Colloidal osmotic pressure, or oncotic pressure, is expressed in terms of mm Hg.  Blood plasma 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet, Sprogoe et al., Armstrong et al. and Kramer et al. and utilize a hyperoncotic solution.  One skilled in the art would expect the solutions of Yoo are hyperoncotic as they contain dextran with molecular weights and overlapping amounts.  Since hyperoncotic solutions improve circulatory function as taught by Kramer et al. one skilled in the art would have been motivated to utilize a hyperoncotic solution.  
Regarding the claimed amount of insulin, Yoo teaches a pharmaceutically effective amount.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are 
Regarding the claimed pH, Yoo teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1, 5-6, 18-19, 30-34, 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (JP 01287041 A, cited in the Office action mailed on 5/15/19) in view of Igari et al. (US Patent No. 5591713, cited in the Office action mailed on 5/15/19), Armstrong et al. (Biophysical Journal, 2004, cited in the Office action mailed on September 21 2018) and Sprogoe et al. (USPGPUB No. 20120183616) as evidenced by Arnolds et al. (Exp Clin Endocrinol Diabetes, 2010).  
Applicant Claims
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consisting essentially of a dissolved rapid acting insulin without zinc.  in an amount effective for treating diabetes, and a pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers, and wherein when injected subcutaneously to a subject, the insulin solution  results in a lower plasma concentration of insulin in the subject at 15 minutes 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Miyazaki et al. is directed to sustained release preparation suitable for hypodermic or intramuscular administration containing a drug active and hyaluronic acid.  Taught is dissolving the active and hyaluronic acid in sterilized water or sterilized sodium chloride.  The aqueous solution of hyaluronic acid exhibits high consistency which can be controlled by the molecular weight and concentration of the hyaluronic acid.  The active includes insulin (abstract and page 1).  A sustained reduction in blood glucose level is evident (page 2).  Subcutaneous administration is taught (page 5).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Miyazaki et al. suggests sustained release of insulin, Miyazaki et al. does not expressly teach albumin or the hydrodynamic diameter.  However, these deficiencies are cured by Igari et al. and Armstrong et al. 
	Igari et al. is directed to water-soluble composition for sustained release.  Igari et al. refers to the teachings of Miyazaki et al. in the sustained release of insulin (column 2, lines 50-59).  Igari et al. refers to the teachings of JP 3-4790 teaches the combination of polysaccharides, proteinases and protein-like substances.  It is taught that system stabilizes the proteinases and prevent the loss of enzyme activity during storage especially at high temperatures.  The combination of hyaluronic and bovine serum 
Armstrong et al. is directed to the hydrodynamic radii of macromolecules and their effect on red blood cell aggregation.  Table shows the molecular weight, intrinsic viscosity and hydrodynamic radius for polyethylene oxide (polyethylene glycol), dextran and albumin.  Table 1 shows for POE, PVP and dextran when the molecular weight is increased the hydrodynamic radius increases.  Since radius is half the diameter, POE with a molecular weight of 6.45 kg/mol or more, dextran with a molecular weight of 19.5 kg/mol or more, PVP with a molecular weight of 10 kg/mol or greater and albumin (66 KDa) all have hydrodynamic radius corresponding to a hydrodynamic diameter greater than 4.5 +/- 0.5.  Also shown is that increasing the molecular weight increases the intrinsic viscosity.
While Miyazaki et al. teaches insulin, Miyazaki et al. does not expressly teach a rapid acting insulin without zinc.  However, this deficiency is cured by Sprogoe et al. as evidenced by Arnolds et al.
Sprogoe et al. is directed to a long acting insulin composition.  The desires and benefits of long acting preparations which continuously release insulin is discussed 
Arnolds et al. teaches insulin glulisine is a zinc free composition of fast acting insulin (abstract, page 662 introduction).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazaki et al., Igari et al., Sprogoe et al. and Armstrong et al. and utilize albumin with the hyaluronic acid to develop an injectable solution of insulin.  One skilled in the art would have been motivated to include albumin in order to stabilize the composition and prolong the pharmaceutical effect as taught by Igari et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazaki et al., Igari et al., Sprogoe et al. and Armstrong et al. and utilize insulin glulisine as the insulin.  One skilled in the art would have been motivated to utilize this insulin as it is a human grade insulin which can be delivered in a prolonged manner for the treatment of diabetes as taught by Sprogoe et al.
	Regarding the claimed hydrodynamic diameter, Armstrong et al. recognizes albumin has a hydrodynamic radius of 3.51 (i.e. a hydrodynamic diameter of about 7).  
Regarding the claimed concentration of the polymer, Igari et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding the claimed release, both Miyazaki et al. and Igari et al. teach prolonged release.  Both teach a solution comprising the pharmaceutical active (i.e. insulin) and polymer (hyaluronic acid and albumin).  Therefore, the prior art teaches the same structure (i.e. insulin solution) as claimed.    "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").  
In this case, claim 1 uses the term "when", rather than "whereby", but it is concluded that the terms should be treated the same…the when clause merely characterizes the results of the injection and does not patentably distinguish the claims from the prior art.  

Response to Arguments
Applicants’ arguments filed December 27 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) Yoo is non-enabling for the presently claimed invention.   Yoo states that insulin is unstable at pH between 7.4 and 7.8 and then proposes a pH within that range without proposing any solution to that limitation.
In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Also see MPEP 716.07.  Based on the description in Yoo as indicated above, the examiner cannot agree that the prior art is not enabled.
Applicants argue that (2) a further substantial issue is that the bile acids are for improving oral absorption.  This is antithetical to the present invention which seeks delayed absorption.  Yoo teaches for oral or topical administration or some unspecified injection and not for subcutaneous administration as claimed.  
Regarding Applicants second arguments, Yoo teaches in paragraph 0090 that the bile acids enhance the solubility of certain therapeutic agents including insulin.  Since the instant claims require a solubilized form of insulin, the bile acids are not in antithesis to the instant claims.  Furthermore, absorption rate is not the same as delayed absorption.  The instant claims encompass a delayed release of the drug from the solution.  This is not the same as the rate as which that drug when released is In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not provided any factual evidence establishing unobviousness.  Yoo clearly suggests the composition can be injected, the burden is on Applicant to show that this is not possible.  Additionally, applicant’s arguments are not persuasive as the same injection site would not be required for administration.  Thus, even if subcutaneous fat were dissolved, it would only be in this area.  Secondly, the instant claims do not require an implant such that the implant would remain at the same site for an extended period of time.  Thirdly, many diabetics are overweight, wouldn’t the dissolution of fat be advantageous to a diabetic?  
Applicants argue that (3) Bonnet-Gonnet teaches particles or suspensions which do not meet the claim criteria of a solution.  It is argued there is no reason to believe that the combination proposed by the examiner would meet the insulin release profile 
Regarding Applicants’ third argument, the examiner cannot agree that Bonnet-Gonnet is non-analogous art.  Bonnet-Gonnet is directed to pharmaceutical formulations for the prolonged release of active principles.  This is the same field of endeavor as Applicants.  While the way in which the prolonged release is achieved may be different, this does not make Bonnet-Gonnet non-analogous art.  Additionally, the reference is not utilized alone.  Yoo teaches the inclusion of polysaccharide polymers.   This polymer is a known viscosifying polymer.  Polyvinylpyrrolidone and polyethylene glycols are also known viscosifying polymers.  These are the same polymers as instantly claimed and thus meet the water-soluble limitation claimed.  Kim et al. expressly teaches that prolonged administration of GLP-1 and related peptides may be achieved by formulation as a solution in various water-soluble polymer such as dextran (column 17, lines 12-45).  This provides evidence that the composition of Yoo would allow for the prolonged administration of insulin.  While GLP-1 is not the same as insulin, it still shows that prolonged release can be achieved with a solution.  While suspensions are also taught, solutions are exemplified (example 43).  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants argue that (4) the examiner is in error as gels and hydrogels are commonly crosslinked.  Sprogoe is only teaches insulin in reference to crosslinked insoluble hydrogels as injectable suspension.  Thus, Sprogoe does not teach or suggest the present invention.
Regarding Applicants’ fourth argument, again, the rejection is not based on a single reference and to render the claims obvious a single reference does not need to teach all the claimed elements.  Yoo just generally teaches insulin, Yoo does not expressly teach a rapid acting insulin without zinc.  Sprogoe et al. is utilized to show different types of insulins which can be utilized.  Regarding the crosslinking argument, 
Applicants argue that (5) Armstrong is non-analogous art.
Regarding Applicants fifth argument, Armstrong is utilized to establish that the polymers utilized in Yoo or taught in Bonnet-Gonnet as well as albumin would possess a hydrodynamic diameter instantly claimed.  This is reasonably pertinent to applicants claimed invention as it is an express feature of the claimed invention.  
Applicants argue that (6) Kim does not teach insulin.  It is argued that the compositions are not solutions.  Kim does not teach how the prolonged administration is achieved.  
Regarding applicants sixth argument, Kim is an evidentiary reference which is utilized to establish that composition with these polymers are injected they allow for a plasma concentration that are sufficient to enhance insulin action.  This is expressly taught in claim 1.  This provides support to the teachings of the other cited prior art that adding polymers such as polysaccharides, polyethylene glycol and polyvinylpyrrolidone which are viscosifying polymers would be expected to extend the release of the active.  Thus, the references when taken together would suggested the claimed invention.  
Applicants argue that (7) the solution of Kramer is not intended for subcutaneous administration and not intended to slow bioavailability of insulin. Kramer does not relate to insulin.  One skilled in the art would never use a subcutaneous injectable solution 
Regarding applicants’ seventh argument, firstly, “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not provided any factual evidence establishing unobviousness. Applicants claims recite a hyperoncotic colloid pressure with insulin.    Secondly, Applicants again attack the references individually when the rejection is based on the combination of references.  Yoo is silent to the osmotic pressure.  As indicated in the Office action, the amount of dextran taught in Kramer et al. has an overlapping molecular weight and overlapping amount.  Thus, reasonably has an overlapping osmotic pressure.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Here hyperoncotic concentrations would also be expected to improve circulatory function which is an added benefit for using this type of solution.  
	 Applicants argue that (8) Igari results on a physical limit on diffusion due to viscosity which has nothing to do with the hydrodynamic diameter. It is argued that the 
	Regarding applicants’ eighth arguments, the rejection is not based on Miyazaki or Igari alone.  The combination of references cited would suggest the claimed invention.  While Applicants may have a different reason for combining the claimed components, this does not make the reason provided by the examiner less obvious.  One skilled in the art would have been directed to the teachings of Igari et al. and it specifically refers to Miyazaki et al.  The instant claims are not limited to release over 1 day as the claims also recite 180 minutes.  Sprogoe et al. provides for the use of a rapid acting insulin.  While Miyazaki et al. teaches crystalline insulin zinc, Miyazaki et al. also teaches just plain insulin.   Thus, zinc is not required.  
Applicants argue that (9) there is not a reasonable expectation of success that a dissolved insulin solution for subcutaneous administration containing a polymer with the claimed hydrodynamic diameter would be effective as a sustained release formulation.  The instantly claimed solution has unexpected superior plasma insulin concentrations.  Applicants refer to the data in the instant specification.  In order to optimize the solution, various parameters would need to be considered.  Undue experimentation would be required in order to understand the scope of operable ranges within the teachings of the references.  It is argued that mere manipulation of the viscosity is insufficient to achieve the claimed invention.  It is argued the rejection is merely based on hindsight.
Regarding applicants’ ninth argument, while Applicants contend viscosity alone is not responsible for the physiological effect, no evidence of such has been provided.  Increasing the viscosity of the solution would create a more resistant path for the drug to Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).  Note: MPEP 2144. "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the combination of Miyazaki et al., Igari et al. and Armstrong et al. would suggest an insulin solution with a polymer that has a hydrodynamic diameter claimed for a different reason than applicants, the art would suggest this combination. Once again, the instant claims do not exclude additional components from those claimed to be included in the instantly claimed insulin solution.  It is possible the hyaluronic acid of Miyazaki et al. falls within the scope claimed but the reference is not explicit.  Therefore, the rejection is not based on hindsight but what is taught in the prior art.  While Applicant contends there are multiple parameters which need to be manipulated to arrive at the instant claims, the examiner cannot agree.  Release rate based on manipulation of the amount of drug, amount of polymer, molecular weight of polymer etc. or manipulation of the osmotic pressure when dealing with an injectable formulation, these are all parameters one of ordinary skill in the art would readily recognize would need to be manipulated in order to achieve the desired KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, if the prior art suggests that manipulation of the viscosity can be utilized to provide for sustained release, then manipulation of viscosity is a sufficient rationale to arrive at the claimed invention. While Applicant might not have arrived at their invention based on manipulation of viscosity, if such arrives at the instant invention and structurally the prior art composition is the same as instantly claimed, the instant invention is obvious.  Regarding the claimed data in the specification, firstly, this has been addressed before.  As indicated before the comparison is to a composition without a polymer.  Therefore, it is not a comparison to the closest prior art.  Secondly, while there is a difference in the plasma concentrations over time, Applicant does not establish what the expected effect would be.  Clearly adding a polymer which is known to provide for sustained release would be expected to have an effect on the plasma concentrations.  The data in the specification does not establish that such difference is unexpected compared to what one would expect to occur. Any differences between the claimed invention and the prior art may be expected to result in some differences in Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (holding that “evidence [of unexpected results] must fail because the record is devoid of any evidence of what the skilled artisan would have expected).  Since the comparison is to a composition without a polymer, the comparison does not establish the expected effect as the primary reference(s) all contain a polymer.  Thirdly, while there are a variety of different polymers one could choose from to arrive at a sustained release formulation, Applicant has not shown the unexpectedness of the instantly claimed polymers.  For instance, Applicant has not shown the unexpectedness or criticality of the instantly claimed hydrodynamic diameter, the types of polymers utilized in the dependent claims (i.e. claims 31 or 42-46).  Therefore, the data does not establish the unexpectedness or unobviousness of the claimed invention.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616